Citation Nr: 1420701	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-37 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to rating higher than 10 percent for residuals of a left knee injury (left knee disability).

2.  Entitlement to service connection for a cervical spine disability, including as secondary to the service-connected left knee disability.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a lumbar spine disability, including as secondary to the service-connected left knee disability, and if so whether service connection is warranted.

4.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right knee disability, including as secondary to the service-connected left knee disability, and if so whether service connection is warranted.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to November 1986.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his September 2009 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  However, he later withdrew his hearing request in February 2012.  38 C.F.R. § 20.704(e) (2013).

In this decision, since there is the required new and material evidence, the Board is reopening the claims for service connection for low back and right knee disabilities.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead is remanding them to the Agency of Original Jurisdiction (AOJ) for further development, also the claims for a higher rating for the left knee disability and for service connection for the cervical spine disability.



FINDINGS OF FACT

1.  The Veteran did not appeal a February 1995 rating decision that denied service connection for low back and right knee disabilities.

2.  Additional medical evidence since has been submitted, however, which relates to an unestablished fact necessary to substantiate these claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision earlier considering and denying these claims of entitlement to service connection for low back and right knee disabilities is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is reopening these claims, there is no need to discuss whether the Veteran has received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially insofar as the specific reasons these claims were previously denied.  This is because the Board is reopening these claims, regardless.  Moreover, the Board also need not determine at this juncture whether there has been compliance with the remaining duty-to-notify-and-assist requirements of the VCAA because this is better determined once the additional development of these claims and the others is completed on remand.

Service connection is granted for disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, where the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In February 1995, the RO denied entitlement to service connection for low back and right knee disabilities.  The Veteran did not appeal that decision, so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The basis of the denial of service connection for these claimed low back and right knee disabilities in that prior February 1995 RO decision was that the Veteran's low back and right knee were found to have been within normal limits on contemporaneous objective physical examination.  In other words, he had failed to show he had these claimed disabilities, much less as a result or consequence of his military service.

Additional evidence received since that February 1995 denial of these claims, however, in particular, VA treatment records, show the Veteran has been diagnosed and treated for right knee osteoarthritis and a patellar tendon tear, as well as for osteoarthritis and disc herniation of his lumbar spine.  Accordingly, the Board finds that new and material evidence has been received concerning these claims because he now at least has established he has disabilities affecting his right knee and low back.  His claims therefore must be reopened.


ORDER

The petition to reopen the previously-denied claim of entitlement to service connection for a lumbar spine disability is granted; the appeal is granted to this extent only.

The petition to reopen the previously-denied claim of entitlement to service connection for a right knee disability also is granted; the appeal is granted to this extent only.



REMAND

With respect to the Veteran's claim for a higher rating for his left knee disability, the Board sees that he was last examined for this service-connected disability in July 2008, so nearly 6 years ago, and the claims file does not contain any more recent records adequately assessing the current severity of this disability in relation to the applicable rating criteria.  He therefore needs to be reexamined and his more recent VA treatment records obtained.

He also has asserted that his cervical spine, lumbar spine, and right knee disabilities are secondary to his service-connected left knee disability - meaning caused or aggravated by this service-connected disability.  See 38 C.F.R. § 3.10(a) and (b).  A December 2008 VA opinion stated that his cervical spine, lumbar spine, and right knee disabilities were "not caused or sustained" by his left knee disability.  In general, however, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has found that such language is insufficient to address the issue of aggravation, only instead the issue of causation.  Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? 
AND
2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); Clayton v. Shinseki, No. 09-4628, 2011 WL 1882285 (Vet. App. May 18, 2011).  See also 38 C.F.R. § 3.310(b).  Additional medical comment therefore is needed specifically addressing whether the service-connected left knee disability is aggravating these other claimed disabilities, even if not causing them.

Consider also that the Veteran's service treatment records (STRs) reflect a diagnosis of right knee chondromalacia in May 1984.  The July 2008 VA examiner stated that he could not determine whether current right knee osteoarthritis was related to that injury in service without resorting to mere speculation.  In so stating, he cited to VA medical records dated in 2001, which have not been associated with the claims file for the Board's consideration.  Therefore these records need to be obtained and associated with the claims file, also opinion additionally provided regarding whether the right knee disability is alternatively directly related to the Veteran's service.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's VA treatment records for the period from 1995 through the present.

2.  Upon receipt of all additional records, schedule him for a VA compensation examination with an appropriate examiner to reassess the severity of the service-connected left knee disability.  

To this end, the examiner must measure range of motion of the left knee, noting any objective pain/painful motion or limitation of motion on repetitive testing or prolonged use of this knee, and test for instability as well.

Moreover, the examiner also should address whether there is additional functional impairment of the left knee, above and beyond any limitation of motion shown, due to pain/painful motion, premature or excess fatigability, weakness or incoordination.

The examiner should also, if possible, try and quantify any additional impairment in terms of how it further reduces the range of motion, such as during prolonged, repeated use of this knee or when the Veteran's symptoms are most problematic ("flare-ups").

The examiner should also document any history or objective findings of locking, effusion, instability, or ankylosis.

3.  As well, schedule the Veteran for a VA compensation examination with an appropriate examiner concerning his claimed cervical spine, lumbar spine and right knee disabilities.  The claims file must be made available to the examiner, and the examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding these claimed disabilities.  Following completion of the examination and review of the claims file, the following should be addressed:

(a) the likelihood (likely, as likely as not, or unlikely) that the Veteran's right knee disorder was directly incurred during his service, especially to include a right knee sprain and diagnosed chondromalacia documented in his STRs dated in May 1984.


(b) The examiner should as well indicate the likelihood (likely, as likely as not, or unlikely) that the cervical spine disorder, lumbar spine disorder, and/or right knee disorder are secondary to the service-connected left knee disability, meaning proximately due to, the result of, OR aggravated by this left knee disability, such as from having to overcompensate when walking or standing or bearing any weight on this disabled knee.  [Note:  the prior examiner only commented on causation, refuting the notion that there is any correlation between these disabilities, but did not also comment on whether there is aggravation, which is also a viable consideration.]

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Ensure the VA examiner addresses both direct and secondary service connection as concerning the claimed right knee disability, also that he/she addresses both causation and aggravation as concerning the claims of entitlement to secondary service connection for this right knee disability and the cervical and lumbar spine disabilities.  If there are not responses to all of these theories of entitlement, then obtain all necessary additional information.


5.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning these claims to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


